                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



  CARLOS GOTAY-GUZMAN,

     Petitioner,

        v.                                             Civil No. 16-2662 (ADC)
                                               [Related Criminal Case No. 15-162-1 (ADC)]
  UNITED STATES OF AMERICA,

     Respondent.



                                   OPINION AND ORDER

      Carlos Gotay-Guzmán filed a § 2255 petition challenging his sentence premissed on an

ineffective assistance of counsel claim. ECF No. 1. The matter was referred to a Magistrate

Judge for consideration and submission of a Report and Recommendation (“R & R”).

      After an evidentiary hearing (ECF No. 30) the Magistrate Judge issued a R & R on

December 13, 2018, recommending denial of petitioner’s claim. ECF No. 31. Timely objections

were filed by counsel (ECF No. 40) which were subsequently supplemented. ECF No. 41.

      The undersigned has reviewed the record and finds that while the Magistrate Judge made

accurate final factual determinations, it appears the legal determinations warrant further review

and modifications in view of the Supreme Court decision in Garza v. Idaho, 139 S. Ct. 73, issued

on February 27, 2019, after the rendering of the Magistrate Judge’s Report and Recommendation.
Civil No. 16-2662 (ADC)                                                                        Page 2


           Accordingly, the R & R is adopted in part and denied in part. A final Opinion and Order

will follow 1.

           At San Juan, Puerto Rico, on this 30th day of September, 2019.

                                                            S/AIDA M. DELGADO-COLÓN
                                                            United States District Judge




1   Once issued, petitioner will most likely be re-sentenced and his appeal rights restored.
